DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because of the following:
a. The reference numeral 38, which is identified in the specification as an outlet pipe of the scroll 14, points to the scroll itself in Figs. 1 and 5. 
b. The reference numeral 20, which is identified in the specification as an inner wall surface of the compressor inlet pipe 40, points to what is supposed to be the outlet pipe of the scroll 14 in Fig. 1.
  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Specification
The disclosure is objected to because of the following informalities: in page 16, line 8 of the specification, “P1” within the parentheses should be changed to “L2”.  
Appropriate correction is required.

Claim Language Interpretation
Claims 2, 7-14 and 16 each requires a tangent line L2 of the virtual line B at an intersection P1; wherein the virtual line B is a line connecting centers of gravity of cross-sections of the bypass passage in a flow direction of the bypass passage. As such, the virtual line B can be either a curved line or a straight line. A tangent at a point on a curved line is well known. On the other hand, when the virtual line B is a straight line, Applicant defines the tangent line L2 at the intersection P1 as “a straight line including the virtual line B and the extension thereof” on page 16, lines 8-9 of the application specification. This Office action interprets a tangent line as set forth in Applicant’s definition.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-5 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murayama (2016/0131148).
Murayama discloses a centrifugal compressor, comprising: an impeller 10 (Fig. 1); a compressor inlet pipe 11 for guiding air to the impeller; a scroll passage 13 disposed on an outer peripheral side of the impeller; and a bypass passage 22 connecting the compressor inlet pipe and the scroll passage and bypassing the impeller, wherein, in a cross-section perpendicular to an axis of the compressor inlet pipe, when A1 is a connection portion on a downstream side in a rotational direction of the impeller of connection portions between an inner wall surface of the compressor inlet pipe and an inner wall surface of the bypass passage (see annotated Fig. 4B below), C is a virtual circle constituting the inner wall surface of the compressor inlet pipe, and L1 is a tangent line of the virtual circle C at the connection portion A1, the inner wall surface of the bypass passage is formed from the connection portion Al along the tangent line L1.
Regarding claim 2, when B is a virtual line connecting centers of gravity of cross-sections of the bypass passage in a flow direction of the bypass passage (see annotated Fig. 4B below), and in a cross-section perpendicular to the axis of the compressor inlet pipe, P1 is an intersection between the virtual circle C and the virtual line B, L2 is a tangent line of the virtual line B at the intersection P1, L3 is a straight line passing through the axis of the compressor inlet pipe and parallel to the tangent line L2, and P2 is an intersection between the virtual circle C and the straight line L3, the intersection P1 is positioned downstream of the intersection P2 in the rotational direction of the impeller.



		
[AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: arc][AltContent: oval][AltContent: textbox ([Symbol font/0x71]1)][AltContent: textbox (L1)][AltContent: arrow][AltContent: textbox (A1)][AltContent: arrow][AltContent: connector][AltContent: textbox ([Symbol font/0x71]2)][AltContent: textbox (Bypass passage)][AltContent: textbox (L4)][AltContent: arrow][AltContent: arc][AltContent: textbox (          L3)][AltContent: arrow][AltContent: textbox (         P2)][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: textbox (          P1)][AltContent: arrow][AltContent: textbox (B, L2)][AltContent: arrow][AltContent: connector][AltContent: textbox (         A2)][AltContent: arrow][AltContent: textbox (Virtual circle C)][AltContent: arrow]
    PNG
    media_image1.png
    275
    267
    media_image1.png
    Greyscale


Annotation of Fig. 4B.

Regarding claim 3, when B is a virtual line connecting centers of gravity of cross-sections of the bypass passage in a flow direction of the bypass passage, and in a cross-section perpendicular to the axis of the compressor inlet pipe, P1 is an intersection between the virtual circle C and the virtual line B, and A2 is a connection portion on an upstream side in the 
Regarding claim 4, in a cross-section perpendicular to the axis of the compressor inlet pipe, an angle [Symbol font/0x71]1 between the inner wall surface of the bypass passage and the tangent line L1 at the connection portion A1 satisfies 0°<[Symbol font/0x71]1<45° (judging from annotated Fig. 4B above).
Regarding claim 5, in a cross-section perpendicular to the axis of the compressor inlet pipe, when [Symbol font/0x71]1 is an angle between the inner wall surface of the bypass passage and the tangent line L1 at the connection portion Al, A2 is a connection portion on an upstream side in the rotational direction of the impeller of connection portions between the virtual circle C and the inner wall surface of the bypass passage, L4 is a tangent line of the virtual circle at the connection portion A2, and [Symbol font/0x71]2 is an angle between the inner wall surface of the bypass passage and the tangent line L4 at the connection portion A2, 01<02 is satisfied (see annotated Fig. 4B above).
Regarding claim 15, Murayama discloses a turbocharger, comprising: the centrifugal compressor according to claim 1; and a turbine 9 sharing a rotational shaft with the impeller of the centrifugal compressor (Fig. 1).

Allowable Subject Matter
Claims 8-14 and 16 are allowed. 
Murayama does not disclose in a meridian plane of the centrifugal compressor,  P3 is an intersection between the axis O1 of the compressor inlet pipe and the tangent line L2, L5 is a line 
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Prior Art
The prior art made of record but not relied upon is considered pertinent to applicant's disclosure and consists of 3 patents.
Gerard et al. (9,482,240), Sumser et al. (8,522,549) and Gu et al. (8,287,232) are cited to show centrifugal compressors with inlet recirculation passages. 

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Ninh Nguyen whose telephone number is (571) 272-4823. The examiner can be normally reached on Monday-Friday from 9:00 A.M. to 5:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Woody Lee, Jr., can be reached at (571) 272-1051. The fax number for this group is (571) 273-8300.





/Ninh H. Nguyen/
Primary Examiner, Art Unit 3745